SCANNED OCi 0 2 2019

 

/-M Document 4-3 Filed in USBC ND/OK on 01/15/21 Page 1 of 25

294938243902074

OMB No 1545-0047

 
      
    
     
   

Return of Organization Exempt From Income Tax

Form 990
+

Under section 501(c), 527, or 4947(a)(1) of the Internal Revenue Code (except private foundations
>» Do not enter social security numbers on this form as it may be made public.

Open to Public

Department of the Treasury

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Internal Revenue Service > Information about Form 990 and its mstructions ts at www.irs.gov/form990 A Inspection

A_ For the 2015 calendar year, or tax year beginning 10/01 , 2015, and ending 09/30 ,20 16

B Check if applicable [JC Name of organization, OKLAKIOMA JAZZ HALL OF FAME D Employer identification number

1 address change Doing business as_ Jazz Depot XX-XXXXXXX

C] Name change Number and street (or P O box if mail is not delivered to street address) Room/suite E Telephone number

(1 initial return 111 E 1st Street 918-928-5299

(] Final retum/terminatec§ City or town, state or province, country, and ZIP or foreign postal code

(-] Amended return Tulsa, OK, 74103 G Gross receipts $ 462,820

O Application pending | F Name and address of principal officer Jeff Kos H(a) Is this a group return for subordinates? L_] Yes No
111 E 1st Street, Tulsa, OK 74103 1) _|Hfb) Are all subordinates included? L_] Yes C1 No

|__ Tax-exempt status 501(c)(3) O 501(c) ( ) 4 (insert no) O 4947(a)(1) or i} 2) a) If “No,” attach a list (see instructions)

J Website: > OklahomaJazz Org t H(c) Group exemption number >

K Form of organization Corporation C Trust C Association CI Other > \ | L Year of formation 1989 | M State of legal domicile OK

Vv

Summary

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1 Briefly describe the organization’s mission or most significant activities’ Our mission ts to inspire creativity and improve the_
Q quality of life for all Oklahomans through education, preservation and performance of jazz, our uniquely American art form The
s (Continued on Schedule O, Statement 2) _ a
$ 2 Check this box » (] if the organization discontinued Its operations or disposed of more than 25% of its net assets

&| 3 Number of voting members of the governing body (Part VI, line 1a) . 3 5
* 4 Number of independent voting members of the governing body (Part VI, line 1 4 4
2 | 5 Total number of individuals employed tn calendar year 2015 (Part V, line 2a) 5 0
2/ 6 Total number of volunteers (estimate if necgessaryy . 6 29
<| 7a Total unrelated business revenue from Par4VIII, cd OEIC O 7a 0
b_ Net unrelated business taxable income fro t Form 990-T, line 34. 1m Tb 0

2 AUG 1 6 2019 > Prior Year Current Year
9 8 Contributions and grants (Part VIII, line 1h) 1 . Lo: tc 194,500 143,300
=| 9 Program service revenue (Part VIII, line 2g) 7” ) 0
3 10 Investment income (Part VIII, column (A), linbs 3, DGDEN, UT. 0 0
= 141 Other revenue (Part VIll, column (A), lines 5, 6d, 8c, 9c, 10c, and 11¢e) . 273,669 257,026
12 Total revenue—add lines 8 through 11 (must equal Part VIII, column (A), line 12) 468,169 400,326
13. Grants and similar amounts paid (Part IX, column (A), lines 1-3) . ) 0
14 Benefrts paid to or for members (Part IX, column (A), fine 4) 0 0
2 15 Salaries, other compensation, employee benefits (Part IX, column (A), lines 5-10) 46,309 28,526
2] 16a Professional fundraising fees (Part IX, column (A), line 11) . Loe 0 0
a b Total fundraising expenses (Part IX, column (D), line 25) » 14,050 i
“') 47 Other expenses (Part IX, column (A), lines 1ta-11d, 11f-24e) . 253,194 236,979
18 Total expenses. Add lines 13-17 (must equal Part IX, column (A), line 25) 299,503 265,505
19 Revenue less expenses Subtract line 18 from line 12 168,666 134,821

5 3 Beginning of Current Year End of Year
a8 20 ‘Total assets (Part X, line 16) . . . . 264,633 293,868
<3 21 ~~‘ Total liabilities (Part X, line 26) . Lo. . . . 119,559 92,950
22| 22 Net assets or fund balances. Subtract line 21 from line 2 . . _ 145,074 200,918

 

 

 

 

GEnuN Signature Block

Under penalties of perjury, | declare that | have examined this return, including accompanying schedules and statements, and to the best of my knowledge and belief, it ts

 

 

 

    
  
 

 

 

 

 

 

 

 

 

 

 

 

 

 

true, correct, and complste~Reclaration of preparer (other than officer) is based on all information of which preparer has any knowledge

. Co Oo [| Baan Mat
Sign ign of officer Date
Here ‘ason Mcintosh, CEO 4 [4 p2at g

Type or print name and title
Paid Print/Type preparer's name Preparer’s signature Date Check oO if PTIN
Preparer self-employed
Use Only Firm’sname > Firm's EIN »
Firm's address > Phone no

May the IRS discuss this return with the preparer shown above? (see instructions) . . : . (]Yes []No
For Paperwork Reduction Act Notice, see the separate instructions. Cat No 11282Y Form 990 (2015)

(25
Case 21-10047-M Document 4-3 Filed in USBC ND/OK on 01/15/21 Page 2 of 25

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Form 990 (2015) Page 2
Statement of Program Service Accomplishments
Check if Schedule O contains a response or note to any line tn this Part Iii! ee |
1 Briefly describe the organization’s mission’
.Our Mission is to inspire creativity and improve the quality of life for all Oklahomans through preservation, education and
_performance of jazz, our uniquely American art form The Oklahoma Jazz Hall of Fame exists to provide a system inandforthe
State of Oklahoma to preserve, promote and illuminate the true art forms of jazz, blues and gospel music, also identify, document
(Continued on Schedule O, Statement 3)
2 ‘Did the organization undertake any significant program services during the year which were not listed on the
prior Form 990 or 990-EZ? an Li. . . Coke ee (Yes No
If “Yes,” describe these new services on Schedule O
3 Did the organization cease conducting, or make significant changes tn how it conducts, any program
services? . . . . . Lo. . . . C1Yes No
If “Yes,” describe these changes on Schedule O
4 Describe the organization's program service accomplishments for each of Its three largest program services, as measured by
expenses. Section 501(c)(3) and 501(c)(4) organizations are required to report the amount of grants and allocations to others,
the total expenses, and revenue, if any, for each program service reported
4a (Code ) (Expenses $ 53,201 including grants of $ ) (Revenue $ 16,000 )
4b (Code ) (Expenses $ 143,590 including grants of $ ) (Revenue $ 90,220 }
4c (Code ) (Expenses $ 20,100 including grants of $ ) Revenue $ 0)
4d Other program services (Describe in Schedule O) See Schedule O, Statement4
(Expenses $ 23,515 Including grants of $ 0 ) (Revenue $ 0 )
4e Total program service expenses > 240,406

 

Form 990 (2015)

 

 

 
Case 21-10047-M Document 4-3 Filed in USBC ND/OK on 01/15/21 Page 3 of 25

Form 990 (2015)
Gnd Checklist of Required Schedules

1

10

11

12a

13
14a

15

16

17

18

19

1. 3

 

 

Is the organization described in section 501(c)(3) or 4947(a)(1) (other than a private foundation)? /f “Yes,”
complete Schedule A “,

Is the organization required to complete Schedule B, Schedule of Contributors (see instructions)? .
Did the organization engage In direct or indirect political campaign activities on behalf of or in opposition to
candidates for public office? If “Yes,” complete Schedule C, Part !

Section 501(c)(3) organizations. Did the organization engage in lobbying activities, or have a section 501 (h)
election in effect during the tax year? If “Yes,” complete Schedule C, Part II .

Is the organization a section 501(c)(4), 501(c)(5), or 501(c)(6) organization that receives membership dues,
assessments, or similar amounts as defined in Revenue Procedure 98-19? /f “Yes,” complete Schedule C,
Part lil

Did the organization maintain any donor advised funds or any similar funds or accounts for which donors
have the right to provide advice on the distribution or investment of amounts in such funds or accounts? /f
“Yes,” complete Schedule D, Part! . Loe .

Did the organization receive or hold a conservation easement, including easements to preserve open space,
the environment, historic land areas, or historic structures? /f “Yes,” complete Schedule D, Part II

Did the organization maintain collections of works of art, historical treasures, or other similar assets? /f “Yes,”
complete Schedule D, Part Ill . . . .

Did the organization report an amount tn Part X, tine 21, for escrow or custodial account liability, serve as a
custodian for amounts not listed in Part X, or provide credit counseling, debt management, credit repair, or
debt negotiation services? If “Yes,” complete Schedule D, Part IV . Coe .

Did the organization, directly or through a related organization, hold assets in temporarily restricted
endowments, permanent endowments, or quasi-endowments? If “Yes,” complete Schedule D, Part V

If the organization’s answer to any of the following questions Is “Yes,” then complete Schedule D, Parts VI,
Vii, Vill, IX, or X as applicable

Did the organization report an amount for land, buildings, and equipment in Part X, line 10? /f “Yes,”
complete Schedule D, Part VI ne . . . .
Did the organization report an amount for investments — other securities in Part X, line 12 that is 5% or more
of its total assets reported tn Part X, line 16? /f “Yes,” cormplete Schedule D, Part Vil .
Did the organization report an amount for investments— program related in Part X, line 13 that is 5% or more
of its total assets reported in Part X, line 167 /f “Yes,” complete Schedule D, Part Vill

Did the organization report an amount for other assets in Part X, line 15 that is 5% or more of tts total a assets
reported in Part X, line 16? /f “Yes,” complete Schedule D, Part IX . .

Did the organization report an amount for other liabilities in Part X, line 25? /f “Yes,” complete Schedule D, Part X
Did the organization’s separate or consolidated financial statements for the tax year include a footnote that addresses
the organizatton’s lability for uncertain tax positions under FIN 48 (ASC 740)? If “Yes,” complete Schedule D, Part X

Did the organization obtain separate, independent audited financial statements for the tax year? /f “Yes,” complete
Schedule D, Parts XI and XIil

Was the organization included in consolidated, independent audited financial statements for the t tax year? if
“Yes,” and if the organization answered “No” to line 12a, then completing Schedule D, Parts XI and Xil 1s optional
Is the organization a school described in section 170(b)(1)(A)(11)? If “Yes,” complete Schedule E

Did the organization maintain an office, employees, or agents outside of the United States?

Did the organization have aggregate revenues or expenses of more than $10,000 from grantmaking,
fundraising, business, investment, and program service activities outside the United States, or aggregate
foreign investments valued at $100,000 or more? /f “Yes,” complete Schedule F, Parts | and IV

Did the organization report on Part IX, column (A), line 3, more than $5,000 of grants or other assistance to or
for any foreign organization? If “Yes,” complete Schedule F, Parts II and IV .

Did the organization report on Part IX, column (A), line 3, more than $5,000 of aggregate grants or other
assistance to or for foreign individuals? /f “Yes,” complete Schedule F, Parts Ill and IV

Did the organization report a total of more than $15,000 of expenses for professional fundraising services on
Part IX, column (A), lines 6 and 11? If “Yes,” complete Schedule G, Part | (see instructions)

Did the organization report more than $15,000 total of fundraising event gross income and contributions on
Part VIll, lines 1c and 8a? If “Yes,” complete Schedule G, Part II .

Did the organization report more than $15,000 of gross income from gaming activities on Part vil, tine 9a?

If “Yes,” complete Schedule G, Part Ill

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Yes | No
1 iv
2\Vv
3 Vv
4 v
5 v
6 v
7 v
8 v
9 v
10 v
|
~ ae | ef ad
11a v
11b v
1ic v
lid v
tle Vv
11f v
12a v
12b v
13 v
14a Vv
14b v
15 v
16 v
17 v
18 |v
19 v

 

 

 

Form 990 (2015)
Case 21-10047-M Document 4-3 Filed in USBC ND/OK on 01/15/21 Page 4 of 25

Form 990 (2015)

20a
b
21

22

23

24a

26

27

28

29
30

31

32

35a

36

37

38

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 4
Checklist of Required Schedules (continued)
Yes | No

Did the organization operate one or more hospital facilities? If “Yes,” complete Schedule H 20a v
If “Yes” to line 20a, did the organization attach a copy of Its audited financial statements to this return? 20b
Did the organization report more than $5,000 of grants or other assistance to any domestic organization or
domestic government on Part IX, column (A), line 1? /f “Yes,” complete Schedule |, Parts! and il. 1 Vv
Did the organization report more than $5,000 of grants or other assistance to or for domestic individuals on
Part IX, column (A), line 2? If “Yes,” complete Schedule |, Parts | and Ill 22 v
Did the organization answer “Yes” to Part VIl, Section A, line 3, 4, or 5 about compensation of the
organization’s current and former officers, directors, trustees, key employees, and highest compensated
employees? /f “Yes,” complete Schedule J 23 v
Did the organization have a tax-exempt bond issue with an outstanding principal amount of more than
$100,000 as of the last day of the year, that was issued after December 31, 2002? /f “Yes,” answer lines 24b
through 24d and complete Schedule K If “No,” go to line 25a . 24a v
Did the organization invest any proceeds of tax-exempt bonds beyond a temporary period exception? 24b
Did the organization maintain an escrow account other than a refunding escrow at any time during the year
to defease any tax-exempt bonds? . 24c
Did the organization act as an “on behalf of” issuer for bonds outstanding at any time during the year? 24d
Section 501(c)(3), 501(c)(4), and 501(c)(29) organizations. Did the organization engage in an excess benefit
transaction with a disqualified person during the year? /f “Yes,” complete Schedule L, Part ! 25a v
Is the organization aware that tt engaged in an excess benefit transaction with a disqualified person in a prior
year, and that the transaction has not been reported on any of the organization’s prior Forms 990 or 990-EZ?
If “Yes,” complete Schedule L, Part! . . . . . 25b v
Did the organization report any amount on Part X, line 5, 6, or 22 for receivables from or payables to any
current or former officers, directors, trustees, key employees, highest compensated employees, or
disqualified persons? If “Yes,” complete Schedule L, Part II 26 v
Did the organization provide a grant or other assistance to an officer, director, trustee, key employee,
substantial contributor or employee thereof, a grant selection committee member, or to a 35% controlled
entity or family member of any of these persons? /f “Yes,” complete Schedule L, Part ill . 27 v
Was the organization a party to a business transaction with one of the following parties (see Schedule L, '
Part IV instructions for applicable filing thresholds, conditions, and exceptions): |
A ccurrent or former officer, director, trustee, or key employee? /f “Yes,” complete Schedule L, Part IV 28a v
A family member of a current or former officer, director, trustee, or key employee” If “Yes,” complete
Schedule L, Part IV . 28b v
An entity of which a current or former officer, director, trustee, or r key employee (or a ‘family member thereof)
was an officer, director, trustee, or direct or indirect owner? /f “Yes,” complete Schedule L, Part IV 28c v¥
Did the organization receive more than $25,000 in non-cash contributions? If “Yes,” complete Schedule M 29 v
Did the organization receive contributions of art, historical treasures, or other similar assets, or qualified
conservation contributions? If “Yes,” complete Schedule M . 30 Jv
Did the organization liquidate, terminate, or dissolve and cease operations? If “Yes, ” complete Schedule N,
Part! 31 v
Did the organization sell, exchange, dispose of, or transfer more than 25% of its net assets? if “Yes,”
complete Schedule N, Part II 32 v
Did the organization own 100% of an entity disregarded as separate from the organization under Regulations
sections 301.7701-2 and 301 7701-3? /f “Yes,” complete Schedule R, Part! 33 v
Was the organization related to any tax-exempt or taxable entity? /f “Yes,” complete Schedule R, Part Hill,
or IV, and Part V, line 1 _ . 34 v
Did the organization have a controlled entity within the meaning of section 51 12(b)(4 3)? 35a v
If “Yes” to line 35a, did the organization receive any payment from or engage in any transaction with a
controlled entity within the meaning of section 512(b)(13)? /f “Yes,” complete Schedule R, Part V, line 2 . 35b
Section 501(c)(3) organizations. Did the organization make any transfers to an exempt non-charitable
related organization? /f “Yes,” complete Schedule R, Part V, line 2 . toe ee . 36 v
Did the organization conduct more than 5% of its activities through an entity that 1s not a related organization
and that is treated as a partnership for federal income tax purposes? /f “Yes,” complete Schedule R,
Part VI . 37 v
Did the organization complete Schedule O and provide explanations in Schedule O for Part VI, ines 11b and
19? Note. All Form 990 filers are required to complete Schedule O. 38 | ¥

 

 

 

 

Form 990 (2015)
Case 21-10047-M Document 4-3 Filed in USBC ND/OK on 01/15/21 Page 5 of 25

ar

Form g90|(d015) . ( Page &
Statements Regarding Other IRS Filings and Tax Compliance
Check if Schedule O contains a response or note to any Iine in this Part V

 

 

“a

 

ta Enter the number reported in Box 3 of Form 1096 Enter -0- if not applicable . la
Enter the number of Forms W-2G tncluded tn line 1a Enter -0- if not applicable Loe 1b
ce Did the organization comply with backup withholding rules for reportable payments to vendors and
reportable gaming (gambling) winnings to prize winners? ’ .

2a_ Enter the number of employees reported on Form W-3, Transmittal of Wage and Tax
Statements, filed for the calendar year ending with or within the year covered by this return 2a

b= If at least one is reported on line 2a, did the organization file all required federal employment tax returns?

 

Co

 

 

 

 

 

 

 

 

 

 

Note. If the sum of lines 1a and 2a Is greater than 250, you may be required to e-file (see instructions) . Pope
3a Did the organization have unrelated business gross income of $1,000 or more during the year? 3a ¥v
b_ If “Yes,” has it filed a Form 990-T for this year? /f “No” to line 3b, provide an explanation in Schedule O ‘| 3b

 

4a At any time during the calendar year, did the organization have an interest in, or a signature or other authority
over, a financial account tn a foreign country (such as a bank account, securities account, or other financial
account)?

 

b If“Yes,"enterthe name ofthe foreign country Pe
See instructions for filing requirements for FinCEN Form 114, Report of Foreign Bank and Financial Accounts
(FBAR).

5a Was the organization a party to a prohibited tax shelter transaction at any time during the tax year? .
b Did any taxable party notify the organization that it was or ts a party to a prohibited tax shelter transaction?
cif “Yes” to line 5a or 5b, did the organization file Form 8886-T? .
6a Does the organization have annual gross receipts that are normally greater than $1 00, 000, and did the
organization solicit any contributions that were not tax deductible as charitable contributions? . 6a | ¥

b_ If “Yes,” did the organization include with every solicitation an express statement that such contributions or:

gifts were not tax deductible?
7 ~~ Organizations that may receive deductible contributions under section 170(c).

a_ Did the organization receive a payment in excess of $75 made partly as a contribution and partly for goods

and services provided to the payor? .

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8 Sponsoring organizations maintaining donor advised funds. Did a donor advised fund maintained by the ee? z
sponsoring organization have excess business holdings at any time during the year? °

 

b If “Yes,” did the organization notify the donor of the value of the goods or services provided?
: c Did the organization sell, exchange, or otherwise dispose of tangible personal property for which it was
required to file Form 8282? . . . . . toe ee ee 7c
| d_ If “Yes,” indicate the number of Forms 8282 filed during the year. ; 7d iaept | Sagar | ae
€ Did the organization receive any funds, directly or indirectly, to pay premiums on a personal benefit contract? | 7e
| f Did the organization, during the year, pay premiums, directly or indirectly, on a personal benefit contract? 7f
| g_ If the organization received a contribution of qualified intellectual property, did the organization file Form 8899 as required? | 7g
h ifthe organization received a contribution of cars, boats, airplanes, or other vehicles, did the organization file a Form 1098-C? 7h
|

 

 

 

 

 

 

 

 

 

 

 

9 Sponsoring organizations maintaining donor advised funds.
a_ Did the sponsoring organization make any taxable distributions under section 4966?
b Did the sponsoring organization make a distribution to a donor, donor advisor, or related person?
10 Section 501(c)(7) organizations. Enter ‘
! a_ Initiation fees and capital contributions included on Part VIll, line 12 . 10a
| b_ Gross receipts, included on Form 990, Part VIil, line 12, for public use of club facilities . 10b
11. Section 501(c)(12) organizations. Enter.
a Gross income from members or shareholders . ia
b Gross income from other sources (Do not net amounts due. or paid to other sources
against amounts due or received from them ) Ses ‘ |44b
12a Section 4947(a)(1) non-exempt charitable trusts. Is the organization ftling Form 990 in lieu of Form 1041?
b If “Yes,” enter the amount of tax-exempt interest received or accrued during the year 12b

13 Section 501(c)(29) qualified nonprofit health insurance issuers.
) a Isthe organization licensed to issue qualified health plans in more than one state?

I Note. See the instructions for additional information the organization must report on Schedule O.
| b Enter the amount of reserves the organization Is required to maintain by the states in which

 

 

 

 

 

 

 

 

 

 

 

 

| the organization is licensed to issue qualified health plans | . . 13b
c Enter the amount of reserves onhand . : Lo Lo 13¢
14a Did the organization receive any payments for indoor tanning services dunng the tax year? .
b_ If “Yes,” has it filled a Form 720 to report these payments? /f “No,” provide an explanation in Schedule O 14b

 

Form 990 (2015)
 

‘

Case 21-10047-M Document 4-3 Filed in USBC ND/OK on 01/15/21: Page 6 of 25

Form 990 (2015) Page 6

 

Faas Governance, Management, and Disclosure For each “Yes” response to lines 2 through 7b below, and for a

“No ”

response to line 8a, 8b, or 10b below, describe the circumstances, processes, or changes in Schedule O. See instructions.

Check if Schedule O contains a response or note to any line in this Part VI
Section A. Governing Body and Management

 

 

ta Enter the number of voting members of the governing body at the end of the tax year la 5 BS
If there are material differences in voting rights among members of the governing body, or
if the governing body delegated broad authority to an executive committee or similar
committee, explain in Schedule O

b Enter the number of voting members included tn line 1a, above, who are independent —. 1b 4 hes
2 ‘Did any officer, director, trustee, or key employee have a family relationship or a business relationship with

 

 

 

 

any other officer, director, trustee, or key employee?

 

3 Did the organization delegate control over management duties customarily performed by or under the direct
supervision of officers, directors, or trustees, or key employees to a management company or other person?

 

Did the organization make any significant changes to its governing documents since the prior Form 990 was filed?

 

Did the organization become aware.during the year of a significant diversion of the organization’s assets? .

 

Did the organization have members or stockholders?

 

 

NOo

a_ Did the organization have members, stockholders, or other persons who had the power to elect or appoint
one or more members of the governing body? . Loe. 7a

 

b Are any governance decisions of the organization reserved to (or subject’ to approval by) members,
stockholders, or persons other than the governing body?

 

 

8 Did the organization contemporaneously document the meetings held or written actions undertaken during
the year by the following:

we

 

a_ The governing body?

 

b Each committee with authority to act on behalf of the governing body?

 

 

9 Is there any officer, director, trustee, or key employee listed in Part VIl, Section A, who cannot be reached at

 

 

 

 

 

 

 

 

the organization's mailing address? /f “Yes,” provide the names and addresses in Schedule O 9 v
Section B. Policies (This Section B requests information about policies not required by the Internal Revenue Code.)
. Yes | No
10a _ Did the organization have local chapters, branches, or affilates? . 10a v
b_ lf “Yes,” did the organization have written policies and procedures governing the activities of such chapters,
affiliates, and branches to ensure their operations are consistent with the organization's exempt purposes? 10b
11a Has the organization provided a complete copy of this Form 990 to all members of its governing body before filing the form? |11al Vv
b Describe in Schedule O the process, if any, used by the organization to review this Form 990 ‘eh Sou Soe Resse
12a Did the organization have a written conflict of interest policy? If “No,” gotoline 13. 12a

 

 

”

c Did the organization regularly and consistently monitor and enforce compliance with the policy? /f “Yes,
describe in Schedule O how this was done

 

13 Did the organization have a written whistleblower policy?

 

ana
v
b Were officers, directors, or trustees, and key employees required to disclose annually interests that could give rise sto conflicts? 12b|
v
v
Vv

14 Did the organization have a written document retention and destruction policy?

 

15 Did the process for determining compensation of the following persons include a review "and approval ‘by
independent persons, comparability data, and contemporaneous substantiation of the deliberation and decision?

a_ The organization’s CEO, Executive Director, or top management official

 

‘

b Other officers or key employees of the organization

 

If “Yes” to line 15a or 15b, describe the process in Schedule O (see instructions)
16a Did the organization invest in, contribute assets to, or participate in a joint venture or similar arrangement

 

with a taxable entity during the year? .

 

b_ If “Yes,” did the organization follow a written policy or procedure requiring the organization to ‘evaluate Its
participation in joint venture arrangements under applicable federal tax law, and take steps to safeguard the

 

 

 

 

organization’s exempt status with respect to such arrangements?

 

 

Section C. Disclosure
17 _ List the states with which a copy of this Form 990 is required to be filed ® OK

18 Section 6104 requires an organization to make its Forms 1023 (or 1024 if applicable), 990, and 990-T (Section 501(c)(3)s
available for public inspection Indicate how you made these available. Check all that apply

Own website Another's website (J Upon request (J Other (explain in Schedule O)

only)

19 Describe in Schedule O whether (and !f so, how) the organization made its governing documents, conflict of interest policy, and

financial statements available to the public during the tax year. '
20 State the name, address, and telephone number of the person who possesses the organization's books and records >
Jim Rhea, (918)928-5299

111E 1st Street, Tulsa, OK 74103 Form 990 (2015)
Case 21-10047-M Document 4-3 Filed in USBC ND/OK on 01/15/21 Page 7 of 25

Form 990 (2015) Page 7
Compensation of Officers, Directors, Trustees, Key Employees, Highest Compensated Employees, and
Independent Contractors
Check if Schedule O contains a response or note to any line inthis Part Vil. wee ee.
Section A. Officers, Directors, Trustees, Key Employees, and Highest Compensated Employees
1a Complete this table for all persons required to be listed Report compensation for the calendar year ending with or within the
organization’s tax year.
e List all of the organization’s current officers, directors, trustees (whether individuals or organizations), regardless of amount of
compensation Enter -0- in columns (D), (E), and (F) if no compensation was paid
¢ List all of the organization’s current key employees, if any See instructions for definition of “key employee ”
¢ List the organization's five current highest compensated employees (other than an officer, director, trustee, or key employee)
who received reportable compensation (Box 5 of Form W-2 and/or Box 7 of Form 1099-MISC) of more than $100,000 from the
organization and any related organizations.
* List all of the organization’s former officers, key employees, and highest compensated employees who received more than
$100,000 of reportable compensation from the organization and any related organizations.
¢ List all of the organization's former directors or trustees that received, in the capacity as a former director or trustee of the
organization, more than $10,000 of reportable compensation from the organization and any related organizations
List persons in the following order individual trustees or directors, institutional trustees, officers, key employees, highest
compensated employees; and former such persons.

() Check this box if neither the organization nor any related organization compensated any current officer, director, or trustee

 

 

 

 

(c)
a) (8) Position (0) «e) A
(do not check more than one
Name and Title Average | box, unless person 1s both an Reportable Reportable Estimated
hours per | officer and a director/trustee) | Compensation |compensation from amount of
week (list an oslslolx}ezln from related other
hours for a2|2@| 3/2/36] 8 the organizations compensation
related 3=|2Z/8] @ 3 a 3 | organization (W-2/1099-MISC) from the
organizations} 2 | S| 3/37] (W-2/1099-MISC) organization
9 o2/8 Bl] Bo
below dotted) * =~ | pb Re) 8 and related
tine) S\2 g 3 organizations
a! & $
oO oD g
© o
a

 

David Brennan

3

Director 0 v 0 0 0
1
0

 

 

Marcus Bowlin

 

 

 

 

 

 

 

 

Director v 0 0 0
JeffKos 40.

Chair 0 v v 0 0 2
im Rea ce ceeeceeaeeeceeeeeeece ee 30

Secretary-Treasurer 0 v v 0 0 0
Jason Mcintosh od 70.

CEO 0 viv 7,100 0 0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Form 990 (2015)
 

Case 21-10047-M Document 4-3 Filed in USBC ND/OK on 01/15/21 Page 8 of 25

Form 990 (2015)

 

 

 

 

Page 8
GERSON Section A. Officers, Directors, Trustees, Key Employees, and Highest Compensated Employees (continued)
(c)
Position
A) B D E
(A) 8) (do not check more than one (0) {€) fA
Name and title Average | box, unless person is both an Reportable Reportable Estimated
hours per | officer and a director/trustee) | COMpensation | compensation from amount of
week (list any oslslolxlezl a from related other
hoursfor | Sa] a} s|@!/ 36] g the organizations compensation
related aale elals 2 3 organization (W-2/1099-MISC) from the
organizations, 25 | 8} || 35 | ~ |(w-2/1099-misc) organization
below dotted| 5 | 3 sg g and related
line) Si¢ g 3 organizations
a g
oO g a
a

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1b Sub-total . . . > 7,100 0 0
c Total from continuation sheets to Part VII, Section A >
d_ Total (add lines 1b and 1c) > 7,100 0 0
2. Total number of individuals (including but not limited to those listed above) who received more than $100,000 of
reportable compensation from the organization » 9
Yes | No
3 Did the organization list any former officer, director, or trustee, key employee, or highest compensated |
employee on line 1a? /f “Yes,” complete Schedule J for such individual 3 Vv
4 For any individual listed on line 1a, 1s the sum of reportable compensation and other compensation from the
organization and related organizations greater than $150,000? /f “Yes,” complete Schedule J for such
individual Lo. . . . . 4 v
5 Did any person listed on line 1a receive or accrue compensation from any unrelated organization or individual |
for services rendered to the organization? /f “Yes,” complete Schedule J for such person 5 v

 

 

 

 

Section B. Independent Contractors

1. Complete this table for your five highest compensated independent contractors that received more than $100,000 of
compensation from the organization. Report compensation for the calendar year ending with or within the organization's tax

year

 

(A)
Name and business add!

ress

Description of services

(B)

(Cc)

Compensation

 

None

 

 

 

 

 

 

2 =Total number of independent contractors (including but not limited to those listed above) who

received more than $100,000 of compensation from the organization >

0

 

 

 

Form 990 (2015)
4

Case 21-10047-M Document 4-3 Filed in USBC ND/OK on.01/15/21 Page 9 of 25

 

Form 990 (2015) Page 9

GEERQ) Statement of Revenue -

Check if Schedule O contains a or note to line in this Part VIII . ee
; j (A) {B) (C) (0)
Total revenue Related or Unrelated Revenue
exempt business excluded from tax
* function revenue under sections
ms, : > revenue “612-514
Federated campaigns ta 0
Membership dues. 1b 23,050
Fundraising events . . 1c 120,250
Related organizations 1d 0
Government grants (contributions) | te
All other contributions, gifts, grants,
and similar amounts not included above | 4f
Noncash contributions included in lines 1a-1f $

Total. Add lines 1a-1f - oo. 143,300
Business Code

Contributions, Gifts, Grants
and Other Similar Amounts

 

Program Service Revenue

Total. Add lines 2a-2f .. . >
Investment income (including dividends, interest,
and other similar amounts). . ad

Income from investment of tax-exempt bond,proceeds >

Royalties. SON, a7
() Real (1) Personal

Gross rents 196,500

Less rental expenses 43,951

Rental income or (loss) 152,549

Net rental income or : 196,500
Gross amount from sales of () Secunties (ul) Other

assets other than inventory

Less cost or other basis

and sales expenses

Gain or (loss)

Net gain or (loss)

Gross income from fundraising

events (not including $ 120,250

of contributions reported on line tc)

See Part IV, line 18 . a 423,020
Less’ directexpenses . . . b 18,543
Net income or (loss) from fundraising events > 104,477 : 104,477
Gross income from gaming activities

See Part IV, line 19 a

Less direct expenses .. . bd

Net income or (loss) from gaming activities

Gross sales of inventory, less

returns and allowances”. “a

Other Revenue

Less: cost of goods sold b
Net income or (loss) from sales of inventory >
Miscellaneous Revenue Business Code

All other revenue
Total. Add lines 11a-11d
Total revenue. See instructions.
\ Form (2015)

 
Case 21-10047-M Document 4-3 Filed in USBC ND/OK on 01/15/21" Page 10 of 25

‘

Form 990 (2015) . Page 10

apg otatement of Functional Expenses \
Section 501(c)(3) and 501{c)(4) organizations must complete all columns All other organizations must complete column (A).

 

 

 

 

 

Check if Schedule O contains a response or note to any line in this Part IX . . woe ee ee. 6 oO
Do not include amounts reported on lines 6b, 7b, + (A) (B) (C) (D)
8b, 9b, and 10b of Part Vil. celerperees | Pepgoee* | yamttoemes | "sense
1. Grants and other assistance to domestic organizations ; | x a oe ie oats iN i

 

and domestic governments See Part lV, line 21

2 Grants and other assistance to domestic
individuals See Part IV,line 22

3 Grants and other assistance to foreign
organizations, foreign governments, and foreign
individuals. See Part lV, lines 15 and 16

4 Benefits paid to or for members
5 Compensation of current officers, directors,
trustees, and key employees . . oes 7,100 7,100

 

 

 

 

 

 

6 Compensation not included above, to disqualified 1
persons (as defined under section 4958(f)(1)) and
J persons described in section 4958(c)(3)(B) 15,970 44,300 1,670

7 Other salaries andwages . 5,456 5,456
8 Pension plan accruals and contributions (include
section 401(k) and 403(b) employer contributions)

9 Other employee benefits . }

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

10 Payroll taxes '
11. Fees for services (non- employees) ° '
a Management. |..°. . a
b Legal . .... : : 23,500 23,500
c Accounting ‘
d Lobbying .
e Professional fundraising services. See Part V, ine 17 GAR POR TER Bil ee A
f Investment management fees
_ g Other (If line 11g amount exceeds 10% of line 25, column
(A) amount, list line 11g expenses on Schedule O ) ‘ . .
12 Advertising and promotion . . 10,639 ' 7,680 2,309 “650
13 Officeexpenses .. . 7,690 5,600 1,290 800
14 = Information technology. 1,200 1,200
15 Royalties ren . 2,670 2,670 .
16 Occupancy rn 143,980 125,600 5,780 12,600

 

 

17. Travel . ‘23,500 23,500
18 Payments of travel or entertainment expenses ' .
for any federal, state, or local public officials

 

19 Conferences, conventions, and meetings

20 _~—siInterest .

21. Payments to atfilates oe °

22 Depreciation, depletion, and amortization

23 = Insurance .

24 Other expenses Itemize expenses not covered
above (List miscellaneous expenses in line 24e If
line 24e amount exceeds 10% of line 25, column
(A) amount, list line 24e expenses on Schedule O ) a

 

 

 

 

 

 

 

 

 

 

oaoa o ®

All other expenses Wo
25 ‘Total functional expenses. Add lines 1 through 24e 265,505 240,406 41,049 14,050

26 Joint costs. Complete this line only if the \
organization reported in column (B) joint costs
from a combined educational campaign and
fundraising solicitation. Check here » (]_ if
following SOP 98-2 (ASC 958-720)

 

 

 

 

 

 

 

Form 990 (2015)
Case 21-10047-M Document 4-3 Filed in USBC ND/OK on 01/15/21 Page 11 of 25

 

 

 

 

 

 

 

 

 

 

 

      
    
     
   

 

 

 

 

        

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Form 990 (2015) Page 11
E2uee Balance Sheet
Check if Schedule O contains a response or note to any line in this Part X . 0
(A) (B)
Beginning of year End of year
1 Cash~non-interest-bearing 6,851| 1 7,510
2 Savings and temporary cash investments - 1,359] 2 1,550
3 Pledges and grants receivable, net 62,250| 3 18,000
4 Accounts receivable, net ‘ 43,088| 4
5 Loans and other receivables from current and former officers, directors, oe eaee
trustees, key employees, and highest compensated employees ee)
Complete Part II of Schedule L 5
6 _ Loans and other receivables from other disqualified persons (as defined under section .
4958(f)(1)), persons described in section 4958(c)(3)(B), and contributing employers and
sponsoring organizations of section 501(c)(9) voluntary employees’ beneficiary
2 organizations (see instructions) Complete Part II of Schedule L
a 7 Notes and loans receivable, net
< | 8 Inventories for sale or use
9 Prepaid expenses and deferred charges
10a _ Land, buildings, and equipment cost or
other basis. Complete Part VI of Schedule D 10a
b Less accumulated depreciation 10b
‘ 111 Investments—publicly traded securities 0
12 = Investments—other securities See Part IV, line 11 0)
13. Investments—program-related. See Part IV, line 11 , 0
14 Intangible assets . . . . ot o| 14 132,208
15 Other assets. See Part IV, line 11 . o| 15 ° 0
16 Total assets. Add lines 1 through 15 (must equal line 34) 264,633] 16 293,868
17 Accounts payable and accrued expenses . 110,540] 17 80,450
18 Grants payable (
19 Deferred revenue
20 = Tax-exempt bond liabilities
21 ~~‘ Escrow or custodial account liability Complete Part Vv of Schedule D
#)22 Loans and other payables to current and former officers, directors,
2 trustees, key employees, highest compensated employees, and
6 disqualified persons Complete Part II of Schedule L
1/23 Secured mortgages and notes payable to unrelated third parties
24 Unsecured notes and loans payable to unrelated third parties
25 = Other liabilities (including federal income tax, payables to related third
parties, and other liabilities not included on lines 17-24) Complete Part X
of Schedule D .
26 __ Total liabilities. Add lines 17 through 25
Organizations that follow SFAS 117 (ASC 958), check here > ia “and Ean Bee
3 complete lines 27 through 29, and lines 33 and 34. oe
§ | 27 Unrestricted net assets .
a 28 Temporarily restricted net assets .
3 29 Permanently restricted net assets . .
L Organizations that do not follow SFAS 117 (ASC 958), check here> (] ‘and y
ts complete lines 30 through 34. ;
| 30 Capital stock or trust principal, or current funds . .
a 31. ~~ Pard-in or capital surplus, or land, building, or equipment fund
< 32. ~— Retained earnings, endowment, accumulated income, or other funds
2 | 33 Total net assets or fund balances =~ 145,074| 33 200,918
34 ‘Total liabilities and net assets/fund balances 264,633| 34 293,868
h Form 990 (2015)
.

Case 21-10047-M Document 4-3 Filed in USBC ND/OK on 01/15/21 Page 12 of 25

 

 

 

 

 

 

 

 

 

 

 

 

 

 

w
Form 990 (2015) Page 12
Ene Reconciliation of Net Assets
. Check if Schedule O contains a response or note to any line in this Part XI . oO
1. Total revenue (must equal Part VIII, column (A), line 12) 1 400,326
2 =Total expenses (must equal Part IX, column (A), line 25) 2 265,505
3 Revenue less expenses. Subtract line 2 from line 1 . 3 134,821
4 Net assets or fund balances at beginning of year (must equal Part X, line 33, column (A)) 4 145,074
5 Net unrealized gains (losses) on investments \ 5 0
6 Donated services and use of facilities 6 25,500
7 ‘Investment expenses 7 0
8 Prior period adjustments 8 -104,477
9 Other changes in net assets or fund balances (explain in Schedule O) 9 0
10 Net assets or fund balances at end of year.. Combine lines 3 through 9 (must equal Part X, line
7 column (B)) 10 200,918
Financial Statements and Reporting
Check if Schedule O contains a response or note to any line in this Part XIl C]

 

2a

3a

Accounting method used to prepare the Form 990 CL] Cash Accrual CJ Other
If the organization changed tts method of accounting from a prior year or checked “Other,” explain in
Schedule O.

Were the organization’s financial statements compiled or reviewed by an independent accountant?
If “Yes,” check a box below to indicate whether the financial statements for the year were compiled or
reviewed on a separate basis, consolidated basis, or both

(] Separate basis () Consolidated basis [¥] Both consolidated and separate basis
Were the organization’s financial statements audited by an independent accountant?

If “Yes,” check a box below to indicate whether the financial statements for the year were audited on a
separate basis, consolidated basis, or both: ? Y

(1 Separate basis {[] Consolidated basis [1] Both consolidated and separate basis

If “Yes” to line 2a or 2b, does the organization have a committee that assumes responsibility for oversight
of the audit, review, or compilation of its financial statements and selection of an independent accountant?
If the organization changed either Its oversight process or selection process during the tax year, explain in
Schedule O

As a result of a federal award, was the organization required to undergo an audit or audits as set forth in
the Single Audit Act and OMB Circular A-1337 .

If “Yes,” did the organization undergo the required audit or audits? If the organization did + not “undergo the
required audit or audits, explain why in Schedule O and describe any steps taken to undergo such audits

 

Yes | No

 

 

 

 

 

 

 

 

 

 

3b

 

 

 

Form 990 (2015)
Case 21-10047-M Document 4-3 Filed in USBC ND/OK on 01/15/21 Page 13 of 25

OMB No 1545-0047

 

 

SCHEDULE A Public Charity Status and Public Support
(Form 990 or 990-EZ) _ . .
Complete if the organization is a section 501(c)(3) organization or a section
4947(a)(1) nonexempt charitable trust.
Department of the Treasury > Attach to Form 990 or Form 990-EZ. Open to Public
Internal Revenue Service > Information about Schedule A (Form 990 or 990-EZ) and its instructions is at www.irs.gov/form990. Inspection
Name of the organization Employer identification number

 

OKLAHOMA JAZZ HALL OF FAME XX-XXXXXXX
Reason for Public Charity Status (Ali organizations must complete this part.) See instructions.
The organization is not a private foundation because it is (For lines 1 through 11, check only one box.)

1 ({JAchurch, convention of churches, or association of churches described in section 170(b)(1)(A)(i). ()

 

 

2 LIJAschool described in section 170(b)(1)(A)(ii). (Attach Schedule E (Form 990 or 990-EZ) )

3 (J) Ahospital or a cooperative hospital service organization described in section 170(b)(1)(A)(iii).

4 ([JAmedical research organization operated in conjunction with a hospital described in section 170(b)(1)(A)(iii). Enter the
hospital’s name, city, and state’

5 ([JAn organization operated for the benefit of a college or university owned or operated by a governmental unit described in
section 170(b)(1){A)(iv). (Complete Part II)

6 (JA federal, state, or local government or governmental unit described in section 170(b)(1)(A)(v).
7 An organization that normally receives a substantial part of its support from a governmental unit or from the general public
described in section 170(b)(1)(A)(vi). (Complete Part II.)

CA community trust described in section 170(b)(1)(A)(vi). (Complete Part II.)
9 UOaAn organization that normally receives (1) more than 33'/3% of Its support from contributions, membership fees, and gross
receipts from activities related to its exempt functions—subject to certain exceptions, and (2) no more than 33'/3% of its

support from gross investment income and unrelated business taxable income (less section 511 tax) from businesses
acquired by the organization after June 30, 1975. See section 509(a)(2). (Complete Part III)

©

10 () Anorganization organized and operated exclusively to test for public safety See section 509(a)(4).

11. (1 An organization organized and operated exclusively for the benefit of, to perform the functions of, or to carry out the purposes of
one or more publicly supported organizations described in section 509(a)(1) or section 509(a)(2). See section 509(a)(3). Check
the box in lines 11a through 11d that describes the type of supporting organization and complete lines 11e, 11f, and 11g

a (J Typel A supporting organization operated, supervised, or controlled by its supported organization(s), typically by giving
the supported organization(s) the power to regularly appoint or elect a majority of the directors or trustees of the supporting
organization. You must complete Part IV, Sections A and B

b ()Type ll A supporting organization supervised or controlled in connection with its supported organization(s), by having
control or management of the supporting organization vested in the same persons that control or manage the supported
organization(s). You must complete Part IV, Sections A and C

c [J Type Ill functionally integrated. A supporting organization operated in connection with, and functionally integrated with,
its supported organization(s) (see instructions) You must complete Part IV, Sections A, D, and E

d (J Type Ill non-functionally integrated A supporting organization operated in connection with its supported organization(s)
that 1s not functionally integrated The organization generally must satisfy a distribution requirement and an attentiveness
requirement (see instructions) You must complete Part IV, Sections A and D, and Part V.

e (J) Check this box if the organization received a written determination from the IRS that it is a Type I, Type Il, Type II!
functionally integrated, or Type III non-functionally integrated supporting organization.

f €nter the number of supported organizations . Lo Lo. . |
g_ Provide the following information about the supported organization(s).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(i) Name of supported organization (u) EIN {i} Type of organization | (iv) Is the organization | (v) Amount of monetary (vi) Amount of
(described on tines 1-9 | listed in your governing support (see other support (see
above (see instructions)) document? instructions) Instructions)

Yes No

(A)

(B)

(C)

(D)

(E)

Total

For Paperwork Reduction Act Notice, see the Instructions for Cat No 11285F Schedule A (Form 990 or 990-EZ) 2015

Form 990 or 990-EZ.
 

\

t

Case 21-10047-M Document 4-3 Filed in USBC ND/OK on 01/15/21 Page 14 of 25

Schedule A (Form 990 or 990-EZ) 2015

Page 2

 

Support Schedule for Organizations Described in Sections 170(b)({1)(A)(iv) and 170(b)(1)(A)(vi)

(Complete only if you checked the box on line 5, 7, or 8 of Part | or if the organization failed to qualify under
Part Ill. If the organization fails to qualify under the tests listed below, please complete Part Ill.)
Section A. Public Support

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Calendar year (or fiscal year beginning in) » (a) 2011 (b) 2012 (c) 2013 (d) 2014 (e) 2015 (f) Total
1. Gifts, grants, contributions, and
membership fees received (Do not
include any "unusual grants ") 179,951 165,249 135,932 147,485 134,598 763,215
2 Tax revenues levied for the
organization’s benefit and either paid
to or expended on its behalf
3 The value of services or facilities
furnished by a governmental unit to the
organization without charge
4 Total. Add lines 1 through 3 179,951 ee 249 135,932 147,485 134, 598 763,215
5 The portion of total contributions by ; ae ee ae Ane
See
each person (other than a ne AE Nard
governmental unit or publicly
supported organization) included on
line 1 that exceeds 2% of the amount
shown on line 11, column (f) .

6 Public support. Subtract line 5 from line 4 Be Kei - yen Pn eee coe ee ies 763,215
Section B. Total Support : : -
Calendar year (or fiscal year beginning in) > (a) 2011 (b) 2012 (c) 2013 (d) 2014 (e) 2015 (f) Total

7 Amounts from line 4 179,951 165,249 135,932 147,485 134,598 “763,215

8 Gross income from interest, dividends,

payments received on securities loans,
rents, royalties and income from similar
sources
9 Net income from unrelated business ‘
activities, whether or not the business
Is regularly carned on 30 567 850 2,380 3,827
10 Other income Do not include gain or ,
loss from the sale of capital ‘assets
(Explain in Part VI) \
11. Total support. Add lines 7 through 10 [ee ataN haloes Ae ee ol ee ee ie See ee Te Os 767,042:
12 Gross receipts from related activities, etc (see instructions) . 12
13 ‘First five years. If the Form 990 ts for the organization’s first, second, third, fourth, or fifth tax year as a section 501(c)(3) —
organization, check this box and stop here >
Section C. Computation of Public Support Percentage
14 Public support percentage for 2015 (line 6, column (f) divided by line 11, column () 14 995 %
15 Public support percentage from 2014 Schedule A, Part Il, line 14 15 97 82 %
16a 333% support test— 2015. If the organization did not check the box on line 13, and line 14 1s 333% or more, check this,
box and stop here. The organization qualifies as a publicly supported organization >
b 3313% support test— 2014. If the organization did not check a box on line 13 or 16a, and line 15 Is 5 3312% or more,
check this box and stop here. The organization qualifies as a publicly supported organization >
17a 10%-facts-and-circumstances test— 2015. If the organization did not check a box on line 13, 16a, or 16b, and line 14 ts
10% or more, and if the organization meets the “facts-and-circumstances" test, check this box and stop here. Explain in
Part VI how the organization meets the “facts-and-circumstances" test. The organization qualifies as a publicly supported
organization ; >»
b 10%-facts-and-circumstances test—2014. If the organization did not check a box on line 13, 16a, 166, or 17a, and line
15 ts 10% or more, and if the organization meets the “facts-and-circumstances" test, check this box and stop here.
Explain in Part VI how the grganization meets the "facts-and-circumstances" test The organization qualifies as a publicly
supported organization . >
18 Private foundation. If the organization did not check a box on line 13, 16a, 16b, 17a, or 17b, check this box and see
Instructions r

 

 

 

 

 

Schedule A (Form 990 or 990-EZ) 2015

 
Case 21-10047-M Document 4-3 Filed in USBC ND/OK on 01/15/21 Page 15 of 25

Schedule A Form 990 or 990-EZ) 2015 } Page 3
ais Support Schedule for Organizations Described in Section 509(a)(2)

 

(Complete only if you checked the box on line 9 of Part | or if the organization failed to qualify under Part Il
If the organization fails to qualify under the tests listed below, please complete Part !!.)

Section A. Public Support

 

Calendar year (or fiscal year beginning in) » (a) 2011 (b) 2012 (c) 2013 (d) 2014 (e) 201 5/ (f) Total

1

2

7a

c
8

 

Gifts, grants, contributions, and membership fees
received. (Do not include any “unusual grants ") -

Gross receipts from admissions, merchandise Y
sold or services performed, or facilities
furnished in any activity that is related to the
organization’s tax-exempt purpose

Gross receipts from activities that are not an ‘ /
unrelated trade or business under section 513

 

 

 

Tax revenues levied for the \
organization’s benefit and either paid )
to or expended on its behalf

 

The value of services or facilities
furnished by a governmental unit to the
organization without charge ‘

Total. Add lines 1 through 5 /
Amounts included on lines 1, 2, and 3 .
received from disqualified persons. \

 

 

 

Amounts included on lines 2 and 3
received from other than disqualified
persons that exceed the greater of $5,000
or 1% of the amount on line 13 for the year

Add lines 7a and 7b

Public support. (Subtract line 7c from
line 6.)

 

 

 

 
  

 

 

wowed

 

 

 

Section B. Total Support

 

 

Calendar year (or fiscal year beginning in) » (a) 2011 (b) 2012 | / (c) 2013 (d) 2014 (e) 2015 (f) Total

9

10a

11

12

13

14

 

Amounts from line 6 .
Gross income from interest, dividends,
payments received on securities loans, rents,
royalties and income from similar sources

 

 

Unrelated business taxable income (less
section 511 taxes) from\ businesses
acquired after June 30, 1975

Add lines 10a and 10b /
Net income from unrelated business

activities not included in line 10b, whether
or not the business 's regularly carried on
Other income Do not include gain or
loss from the sale of capital assets
(Explain in Part VL.) .
Total support. (Add lines 9, 10c, 11,

and 12.) Ce /
First five years. if the Form 990 1s for the organization’s first, second, third, fourth, or fifth tax year as a section 501(c)(3)
organization, check this box and stop here / toe .- Lo. . . . . >

 

 

 

/

 

 

 

 

 

 

 

 

Section C. Computation of Public Support Percentage

 

 

 

 

 

 

 

 

15 Public support percentage for 2015 (line 8, colufnn (f) divided by line 13, column (f) . 15 %
16 Public support percentage from 2014 Schedule A, Part ill, line 15. oe, . . | 16 %
Section D. Computation of Investment Income Percentage
17 Investment income percentage for 2015 (hine/' Oc, column (f) divided by line 13, column (f)) 17 %
18 Investment income percentage from 2014 Schedule A, Part lil, line 17... . ° 18 %
19a 333% support tests—2015. If the organization did not check the box on line 14, and line 15 is more than 33'3%, and line
17 1s not more than 33'/3%, check this box and stop here. The organization qualifies as a publicly supported organization >)
b 331% support tests—2014. If the organization did not check a box on line 14 or line 19a, and line 16 is more than 3313%, and
line 18 is not more than 33'/3%, check this box and stop here. The organization qualifies as a publicly supported organization P» []
Private foundation. If the organization/did not check a box on line 14, 19a, or 19b, check this box and see instructions P (]

20

 

/ Schedule A (Form 980 or 990-EZ) 2015
Case 21-10047-M Document 4-3 Filed in‘USBC ND/OK on 04/15/21 Page 16 of 25

Schedule A’(Form 990 or 990-EZ) 2015 :
Geuskd Supporting Organizations

(Complete only if you checked a box In line 11 on Part I. If you checked 11a of Part I, complete Sections A
and B. If you checked 11b of Part |, complete Sections A and C. If you checked 11c of Part |, complete
Sections A, D, and E. If you checked 11d of Part |, complete Sections A and D, and complete Part V.)

Page 4

 

: Section A. All Supporting Organizations ‘

 

“b

“C.
6

z
ve. oe -
Sous +

8.

ga

b
c

10a

b

’

Are all of the organization’s supported organizations listed by name in the organization’s governing
documents? /f "No," describe in Part VI how the supported organizations are designated. If designated by
class or purpose, describe the designation If historic and continuing relationship, explain ’

Did the organization have any supported organization that does not have an IRS determination of status
under section 509(a)(1) or (2)? If "Yes," explain in Part VI how the organization determined that the supported
organization was described in section 509(a)(1) or (2). ~

Did the organization have a supported organization described in section 501(c)(4), (5), or (6)? If "Yes, " answer
(b) and {c) below

Did the organization confirm that each supported organization qualified under section 501(c)(4), (5); or (6) and
satisfied the public support tests under section 509(a)(2)? /f "Yes," describe in Part VI when and how the
organization made the determination ‘

Did the organization ensure that all support to such organizations was used exclusively for section 170(c)(2)(B)
.. purposes? /f "Yes," explain in Part VI what controls the organization put in place to ensure such use

Was any supported organization not organized in the United States ("foreign supported organization")? /f
"Yes," and if you checked 11a or 11b in Part I, answer (b) and (c) below

Did the organization have ultimate control and discretion in deciding whether to make grants to the foreign
supported organization? /f "Yes," describe in Part VI how the organization had such control and discretion
despite being controlled or supervised by or in connection with its supported organizations

* Did the organization support any foreign supported organization that does not have an IRS determination

under sections 501(c)(3) and 509(a)(1) or (2)? If "Yes," explain in Part VI what controls the organization used
to ensure that all support to the foreign supported organization \ was used exclusively for section 170(c)(2)(B)
purposes

Did the organization add, substitute, or remove any supported organizations during the tax year? /f "Yes,
answer (b) and (c) below (if applicable) Also, provide detail 'in,Part VI, including (i) the names and EIN
numbers of the supported organizations added, substituted, or removed, (i!) the reasons for each such action,
(ui) the authority under the organization's organizing document authorizing such action; and (iv) how the action

was accomplished (such as by amendment to the organizing document) ~

“Type | or Type II only. Was any added or substituted supported organization part of a class already
designated in the organization's organizing document?

Substitutions only. Was the substitution the result of an event beyond the organization’ s control? :
Did the organization provide support (whether in the form of grants or the provision of services or facilities) to
anyone other than (1) tts supported organizations, (I) individuals that are part of the charitable class benefited
by one or more of its supported organizations, or (1!) other supporting organizations that also support or
benefit one or more of the filing organization’s supported organizations? /f "Yes," provide detail in Part VI.

Did the organization provide a grant, loan, compensation, or other similar payment to a substantial contributor
(defined in section 4958(c)(3)(C)), a family member of a substantial contributor, or a 35% controlled entity with
regard to a substantial contributor? /f "Yes," complete Part | of Schedule L (Form 990 or 990-EZ).

Did the organization make a loan to a disqualified person (as defined in section 4958) not described in line 7?
If "Yes," complete Part | of Schedule L (Form 990 or 990-EZ).

Was the organization controlled directly or indirectly at any time during the tax year by one or more
disqualified persons as defined in section 4946 (other than foundation managers and organizations described
in section 509(a)(1) or (2))? If "Yes," provide detail in Part VI. .

Did one or more disqualified persons (as defined in line 9a) hold a controlling interest in any entity in which
the supporting organization had an interest? /f "Yes," provide detail in Part VI.
Did a disqualified person (as defined In line 9a) have an ownership interest in, or derive any personal benefit

.from, assets in which the supporting organization also had an interest? /f "Yes,“ provide detail in Part VI.

Was the organization subject to the excess business holdings rules of section 4943 because of section
4943(f) (regarding certain Type II supporting organizations, and all Type Ill non- n-functionally integrated
supporting organizations)? /f "Yes," answer 10b below.

Did the organization have any excess business holdings in the tax year? (Use Schedule C, Form 4720, to
determine whether the organization had excess business holdings }

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

eens
* e

oe ol:
sal id

 

 

 

ee

ee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

‘Schedule A (Form 990 or 990-EZ) 2015

 
Case 21-10047-M Document 4-3 Filed in USBC ND/OK on 01/15/21 ‘Page 17 of 25

 

 

 

 

 

 

 

 

Schedule A (Form 990 or 990-EZ) 2015 Page 5
Rey Supporting Organizations (continued) ,
No
11. Has the organization accepted a gift or contribution from any of the following persons? eo Bes
a Aperson who directly or indirectly controls, either alone or together with persons described tn (b) and (c) ee
£ below, the governing body of a supported organization? \
b A family member of a person described in (a) above? .
c¢ A35% controlled entity of a person described in (a) or (b) above? /f "Yes" to a, b, or c, provide detail in Part VI. ttc

 

Section B. Type | Supporting Organizations

 

 

Did the directors, trustees, or membership of one or more supported organizations have the power to
regularly appoint or elect at least a majority of the organization's directors or trustees at all times during the
tax year? If "No," describe in Part VI how the supported organization(s) effectively operated, supervised, or
controlled the organization’s activities If the organization had more than one supported organization,
describe how the powers to appoint and/or remove airectors or trustees were allocated among the supported
organizations and what conditions or restrictions, if any, applied to such powers during the tax year. |.

Did the organization operate for the benefit of any supported organization other than the supported
organization(s) that operated, supervised, or controlled the supporting organization? /f "Yes," expiain in Part
VI how providing such benefit carried out the purposes of the supported organization(s) that operated,
supervised, or controlled the supporting organization

 

 

 

 

 

 

 

 

Section C. Type II Supporting Organizations

 

 

Were a majority of the organization's directors or trustees during the tax year also a majority of the directors
or trustees of each of the organization’s supported organization(s)? /f "No," describe in Part VI how contro!
or management of the supporting organization was vested in the same persons that controlled or managed
the supported organization(s).

 

 

 

 

 

Section D. All Type Hi‘Supporting Organizations

 

1

Did the organization provide to each of its supported organizations, by the last day of the fifth month of the
organization's tax year, (I) a written notice describing the type and amount of support provided during the prior tax
year, (I!) a copy of the Form 990 that was most recently filed as of the date of notification, and (1) copies of the
organization’s governing documents in effect on the date of notification, to the extent not previously provided?

Were any of the organization’s officers, directors, or trustees either (1) appointed or elected by the supported
organization(s) or (il) serving on the governing body of a supported organization? /f "No," explain in Part VI how

' the organization maintained a close and continuous working relationship with the supported organization(s)

By reason of the relationship described tn (2), did the organization’s supported organizations have a
significant voice in the organization’s investment policies and in directing the use of the organization’s
income or assets at all times during the tax year? /f °Yes," describe in Part VI the role the organization’s
supported organizations played in this regard. .

 

 

 

 

 

 

 

 

 

 

 

Section E. Type Ifl Functionally-Integrated Supporting Organizations

 

1

a
b
c

2
a

Check the box next to the method that the organization used to satisfy the Integral Part Test during the year (see instructions)

OO The organization satisfied the Activities Test Complete line 2 below.
Lj The organization is the parent of each of tts supported organizations Complete line 3 below

L] The organization supported a governmental entity Describe in Part VI how you supported a government entity (see instructions)

Activities Test Answer (a) and (b) below.

Did substantially all of the organization’s activities during the tax year directly further the exempt purposes of
the supported organization(s) to which the organization was responsive? /f "Yes," then in Part VI identify
those supported organizations and explain how these activities directly furthered their exempt purposes,
how the organization was responsive to those supported organizations, and how the organization determined
that these activities constituted substantially all of its activities

Did the activities described tn (a) constitute activities that, but for the organization's involvement, one or more
of the organization’s supported organization(s) would have been engaged in? /f "Yes," explain in Part VI the
reasons for the organization’s position that its supported organization(s) would have engaged in these
activities but for the organization’s involvement.

Parent of Supported Organizations Answer (a) and (b) below.

Did the organization have the power to regularly appoint or elect a majority of the officers, directors, or
trustees of each of the supported organizations? Provide details in Part VI.

Did the organization exercise a substantial degree of direction over the policies, programs, and activities of each
of its supported organizations? /f "Yes," describe in Part VI the role played by the organization in this regard

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Schedule A (Form 990 or 990-EZ) 2015

L-
Case 21-10047-M Document 4-3 Filed in USBC ND/OK on 01/15/21 Page 18 of 25

Schedule A‘(Form 990 or 990-EZ) 2015

Page 6

 

Gund Type tll Non-Functionally Integrated 509(a)(3) Supporting Organizations

 

1 LC) Check here if the organization satisfied the Integral Part Test as a qualifying trust on Nov. 20, 1970 See instructions. All
other Type IIl non-functionally integrated supporting organizations must complete Sections A through E

 

Section A - Adjusted Net Income

(A) Prior Year

(B) Current Year
(optional)

 

1 Net short-term capital gain

 

2 Recoveries of prior-year distributions

 

3 Other gross income (see instructions)

 

4 Add lines 1 through 3

 

5 Depreciation and depletion

Mid! Qi |

 

6 Portion of operating expenses paid or incurred for production or
collection of gross income or for management, conservation, or
maintenance of property held for production of income (see instructions)

 

7 Other expenses (see instructions)

 

8 Adjusted Net Income (subtract lines 5, 6 and 7 from line 4)

 

 

Section B - Minimum Asset Amount

(A) Prior Year

 

(B) Current Year

 

1 Aggregate fair market value of all non-exempt-use assets (see
instructions for short tax year or assets held for part of year).

 

(optional)

  

 

 

a Average monthly value of securities

 

b Average monthly cash balances

 

c Fair market value of other non-exempt-use assets

 

d Total (add lines 1a, 1b, and 1c)

 

 

e Discount claimed for blockage or other
factors (explain in detail in Part VI):

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 

 

   

 

 

2 Acquisition indebtedness applicable to non-exempt-use assets 2
3 Subtract line 2 from line 1d 3
4 Cash deemed held for exempt use Enter 1-1/2% of line 3 (for greater amount,
see instructions). 4
5 Net value of non-exempt-use assets (subtract line 4 from line 3) 5
6 Multiply line 5 by 035 6
7 Recoveries of prior-year distributions 7
8 Minimum Asset Amount (add line 7 to line 6) 8
‘Section C - Distributable Amount : Current Year
1 Adjusted net income for prior year (from Section A, line 8, Column A) 1
2 Enter 85% of line 1 2
3 Minimum asset amount for prior year (from Section B, line 8, Column A) 3
4 Enter greater of line 2 or line 3 4
§ Income tax imposed In prior year 5 ‘
6 Distributable Amount Subtract line 5 from line 4, unless subject to sla ;
emergency temporary reduction (see instructions) 6 |: sled gl OEE

   

 

7 (1 Check here if the current year is the organization's first as a non-functionally-integrated Type IIl supporting organization (see

instructions).

 

Schedule A (Form 990 or 990-EZ) 2015
Case 21-10047-M Document 4-3 Filed in USBC ND/OK on 01/15/21 Page 19 of 25

Schedule A (Form 990 or 990-EZ) 2015 Page 7
T ill Non-Functional
Section D - Distributions
1 Amounts to to ish
2 Amounts paid to perform activity that directly furthers exempt purposes of supported
in excess of income from
to

 
   

 
 
  
  
 

   
   
      

   
 

   

Current Year

     

   
  
       

     

     

   
       
     
   

      

exem of ed
Amounts to ex -use assets -
Qualified set-aside amounts IRS
Other distributions (describe in Part See instructions.
Total annual distributions. Add lines 1 6

Distributions to attentive supported organizations to which the organization Is responsive
details in Part See instructions
Distributable amount for 2015 from Section C, line 6
Line 8 amount divided by Line 9 amount

Administrative

 

        

 

  

   
  

   

  

 
   
    
 

  
  

 
        
   

  

(ii)
Underdistributions
Pre-2015

(iti)
‘ Distributable
Amount for 2015

A

Section E - Distribution Allocations (see instructions) Excess Distributions

   
   
   

Distributable amount for 2015 from Section C, line 6
Underdistributions, If any, for years prior to 2015

(reasonable cause required-see instructions)
Excess distributions if to 2015.

  

 
 
   

 

       
 
  

  

From 2013
From 2014
Total of lines 3a e
to underdistributions of
Applied to 2015 distributable amount
from 2010 not
Remainder Subtract lines 3h, and 31 from 3f
4 Distributions for 2015 from Section

D, line 7°
to underdistributions of
to 2015 distributable amount
Remainder. Subtract lines 4a and 4b from 4.
Remaining underdistributions for years prior to 2015, if
any. Subtract lines 3g and 4a from line 2 (if amount
greater than zero, see instructions) ,

 

   
  
 

     
  
 
   
  
 
  

 

  
 
 
 

  
  

$

  
   
  

  
  
 
 

 
 
  
 
 
 

6 Remaining underdistributions for 2015. Subtract lines 3h
, and 4b from line 1 (if amount greater than zero, see
instructions).

7 ~+Excess distributions carryover to 2016 Add lines 3}
and 4c

 
  

 

 
 
  

Breakdown of line 7

Excess from 2013 _,
Excess from 2014
Excess from 2015

  
 

 

 
   

’ Schedule A (Form 990 or 990-EZ) 2015 ~
 

Case 21-10047-M Document 4-3 Filed in USBC ND/OK on 01/15/21 Page 20 of 25

Schedule A‘(Form 990 or 990-EZ) 2015 Page 8

Supplemental Information. Provide the explanations required by Part Il, line 10; Part Il, fine 17a or 17b; Part
lll, line 12; Part IV, Section A, lines 1, 2, 3b, 3c, 4b, 4c, 5a, 6, 9a, 9b, 9c, 11a, 11b, and 11c; Part IV, Section
B, lines 1 and 2; Part IV, Section C, line 1; Part IV, Section D, lines 2 and 3; Part IV, Section E, lines 1c, 2a, 2b,
3a and 3b; Part V, line 1; Part V, Section B, line 1e; Part V, Section D, lines 5, 6, and 8; and Part V, Section E,
lines 2, 5, and 6. Also complete this part for any additional information. (See instructions.)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Schedule A (Form 990 or 990-EZ) 2015
Case 21-10047-M Document 4-3 Filed in USBC ND/OK on 01/15/21 Page 21 of 25

    
 
    

 
 

 

s CHEDULE G Supplemental Information Regarding Fundraising or Gaming Activities OMB No 1545-0047
Complete if the organization answered "Yes" on Form 990, Part IV, lines 17, 18, or 19, or if the

(Form 990 or 990-EZ) organization entered more than $15,000 on Form 990-EZ, line 6a.

Department of the Treasury » Attach to Form 990 or Form 990-EZ eNotes

Internal Revenue Service > Information about Schedule G (Form 990 or 990-EZ) and its instructions ts at www.irs gov/form990. Inspection

Name of the organization Employer identification number

OKLAHOMA JAZZ HALL OF FAME XX-XXXXXXX

 

 

Fundraising Activities. Complete if the organization answered “Yes” on Form 990, Part IV, line 17.
Form 990-EZ filers are not required to complete this part.
1 Indicate whether the organization raised funds through any of the following activities Check all that apply.

 

a (C Mat solicitations e LC Solicitation of non-government grants
b [J Internet and email solicitations f ©) Solicitation of government grants

c CO) Phone solicitations g LC Special fundraising events

d ( In-person solicitations

2a_ Did the organization have a written or oral agreement with any individual (including officers, directors, trustees
or key employees listed in Form 990, Part VII) or entity in connection with professional fundraising services? ([] Yes [] No
b_ If “Yes,” list the ten highest paid individuals or entities (fundraisers) pursuant to agreements under which the fundraiser ts to be
compensated at least $5,000 by the organization.

 

(v) Amount paid to
(1) Name and address of individual (tu) Did fundraiser have (v) Gross receipts for retained by) (vi) Amount paid to

or entity (fundraiser) (H) Actwty oo ontnbutions? from actwity eer " rganization
col

 

Yes No

 

 

 

 

 

 

 

 

 

 

10

 

 

 

 

 

 

 

Total .... woe ee

 

3 List all states in which the organization is registered or licensed to solicit contributions or has been notified it is exempt from
registration or licensing

 

 

 

 

 

 

 

 

 

 

 

 

For Paperwork Reduction Act Notice, see the Instructions for Form 990 or 990-EZ. Cat No 50083H Schedule G (Form 990 or 990-EZ) 2015
 

Case 21-10047-M Document 4-3 Filed in USBC ND/OK on 01/15/21 Page 22 of 25

Schedule G (Form 990 or 990-EZ) 2015 Page 2
cla Fundraising Events. Complete if the organization answered “Yes” on Form 990, Part IV, line 18, or reported more

 

than $15,000 of fundratsing event contributions and gross income on Form 990-EZ, lines 1 and 6b. List events with
gross receipts greater than $5,000.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(a) Event #1 (b) Event #2 {c) Other events
(d) Total events
Gala Benefi/Artists Concerts 3 {ada oo ose
(event type) (event type) {total number)

2 Gross receipts : 24,500 18,300 46,500 89,300
ig

2 Less Contributions .. 0 0 0 0

3 Gross income (line 1 minus

Ine 2) . . 24,500 18,300 46,500 89,300

4 Cashprizes . Lo. 0 0 ) 0

5 _Noncash prizes ‘ 0 0 0 0
no

®| 6 Rent/facilitycosts. . . ) 0 0 0
5

uj) | 7 Food and beverages 2,450 1,200 3,490 7,140
8

6 8 Entertainment . 8,400 3,400 7,600 19,400

9 Other direct expenses 1,500 350 3,220 5.070

10 Direct expense summary Add lines 4 through 9 in column (d) . . . > 31,610

11 Net income summary Subtract line 10 from line 3, column (d) . . > 57,690

 

laaiis Gaming. Complete if the organization answered “Yes” on Form 990, Part lV, line 19, or reported more

than $15,000 on Form 990-EZ, line 6a.

 

(b) Pull tabs/instant (d) Total gaming (add

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

@o
z (a) Bingo bingo/progressive bingo (c} Other gaming col {a) through col (c))
$
wo
o Gross revenue
®| 2 Cash prizes
2
@
&) 3  Noncash prizes
uJ
3 4 Rent/facility costs
a
5 Other direct expenses. _
io be ee
6 Volunteer labor . L] No [] No [] No
7  Drrect expense summary Add lines 2 through 5 tn column (d) . . >
8 Net gaming income summary. Subtract line 7 from line 1, column (d) . . >
9 Enter the state(s) in which the organization conducts gaming actwites;
a_ Is the organization ticensed to conduct gaming activities in each of these states? a .. . OO Yes 0 No
b If“No,"explary
10a Were any of the organization’s gaming licenses revoked, suspended or terminated during the tax year? : OO Yes OJ No
b_ If “Yes,” explain

 

Schedule G (Form 990 or 990-EZ) 2015
 

Case 21-10047-M Document 4-3 Filed in USBC ND/OK on 01/15/21 Page 23 of 25

 

 

 

 

 

Schedule G (Form 990 or 990-EZ) 2015 Page 3
11. Does the organization conduct gaming activities with nonmembers? . . OO Yes () No
12 Is the organization a grantor, beneficiary or trustee of a trust or a member of a partnership or other entity

formed to administer charitable gaming? —. . . . . LJ Yes (1) No
13 Indicate the percentage of gaming activity conducted in
a_ The organization’s facility . Loe . 4 tee . 13a %
b An outside facility . 13b %
14 Enter the name and address of the person who prepares the organization’ s gaming/special events books and

15a

16

17
a

b

records

Name

Address >

Does the organization have a contract with a third party from whom the organization receives gaming

revenue? . . . . . . C1 Yes O No
If “Yes,” enter the amount of gaming revenue received by the organization® $ ——__ and the

amount of gaming revenue retained by the third party® $

lf “Yes,” enter name and address of the third party

Name >
Address >

Gaming manager information

Name >

Gaming manager compensation §$

Description of services provided >

(Director/officer _]Employee (Independent contractor

Mandatory distributions
Is the organization required under state law to make charitable distributions from the gaming proceeds to
retain the state gaming license? . . C1 Yes (] No

Enter the amount of distributions required under state law to be distributed to other exempt organizations or

. spent in the organization’s own exempt activities during the tax year P= $

 

lakhs Supplemental Information. Provide the explanations required by Part I, line 2b, columns (i) and (v); and

Part Ill, lines 9, 9b, 10b, 15b, 15c, 16, and 17b, as applicable. Also provide any additional information (see
instructions).

 

 

 

 

 

 

 

Schedule G (Form 990 or 990-EZ) 2015
>

Case 21-10047-M Document 4-3 Filed in USBC ND/OK on 01/15/21 Page 24 of 25

 

 

SCHEDULE O Supplemental Information to Form 990 or 990-EZ OMB No 1545-0047
(Form 990 or 990-EZ) Complete to provide information for responses to specific questions on

. Form 990 or 990-EZ or to provide any additional information.
Department of the Treasury » Attach to Form 990 or 990-EZ. Open to Public
Intemal Revenue Service > Information about Schedule O (Form 990 or 990-EZ) and its instructions Is at www.irs.gov/form990. MRM aT ey-Yea diel}
Name of the organization Employer identification number
OKLAHOMA JAZZ HALL OF FAME . XX-XXXXXXX

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

For Paperwork Reduction Act Notice, see the Instructions for Form 990 or 990-EZ. Cat No 51056K Schedule O (Form 990 or 990-EZ) (2015)

 
 

-¢

Case 21-10047-M Document 4-3 Filed in USBC ND/OK on 01/15/21 Page 25 of 25

Schedule 0, Statement 1 OKLAHOMA JAZZ HALL OF FAME
Form 990 (2015) EIN XX-XXXXXXX
Page 1 Header Section

Reasonable Cause Explanations

 

Explanation

Various factors have resulted in our organization filing late, including loss crashing of hard drive which resulted in having to re enter and all lost data,
change in volunteer personnel due to ilIness and the loss in some financial support when our organization had our EO status erroneously revoked, which
was later corrected We are currently trying to recover in order to get back on track and be timely with our future filings

 

Page 1
